Citation Nr: 1526117	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-26 912	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973. 

This matter comes before the Board of Veterans' Appeals from a June 2012 RO decision.  

In April 2014, the Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.  At that time, the Judge held the record open for thirty days to allow the submission of any additional evidence.  No evidence has been received, and the Board will therefore proceed with appellate review.

The Veteran has claimed service connection for hepatitis C.  His recent medical records indicate that he has a "history of status post hepatitis C, B, and A."  He testified during the hearing on appeal that his hepatitis was diagnosed by the County Health Department in the early 1980s.  In light of this unconfirmed diagnosis, and because no test for hepatitis C was available until 1989, the Board has broadened the issue on appeal to include any type of hepatitis.  The VA has a duty to liberally construe all claims reasonably raised by the Veteran.  EF v. Derwinski, 1 Vet.App. 324 (1991).  Moreover, it is the symptoms, rather than the diagnosis, which define the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issue of entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither depression nor sleep apnea was shown during service.  

2.  Sleep apnea was not apparent until many years after service, and no connection to service is shown.  

3.  The Veteran currently does not carry a diagnosis of depression or any other acquired psychiatric disorder.  


CONCLUSION OF LAW

Neither sleep apnea nor depression were incurred in service, nor are they otherwise shown to be related to service in any way.  38 USCA §1110, 1131, 5107 (West 2014); 38 C F R § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a March 2012 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, Social Security records, private medical treatment records, and the Veteran's own contentions.  

During the April 2014 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

The Veteran has not been afforded a VA examination with respect to the claims resolved herein; however, a VA examination is not necessary.  As will be discussed further below, there is no probative lay or medical evidence whatsoever suggesting that the Veteran's sleep apnea or depression may be associated with service, or any events therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Applicable law provides that service connection will be granted if it is shown that a veteran has a disorder resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a current disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Neither sleep apnea nor depression is shown in the Veteran's service treatment records.  

The veteran's hearing testimony was obviously sincere.  His testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

With regard to the claim for depression, the Veteran currently does not have a diagnosis of depression, or indeed, a diagnosis indicative of any psychiatric disorder.  During the hearing on appeal, he testified that his physicians have prescribed Ambien, a sleeping aid, for his depression.  Careful review of his medical records, however, reveals that Ambien is explicitly prescribed for the diagnosed condition of insomnia.  

The Veteran has written a poignant statement for the record in which he attributes his depression to his difficult adjustment to the military culture, and to mistreatment based upon his size and race during his two years of service.  He also asserts that he was given too much unhealthy food during service, which led to weight gain, which led to both depression and sleep apnea.  Although these are sympathetic assertions, they cannot substitute for a medical diagnosis involving depression or other acquired psychiatric disability.  Although lay persons such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether his mental state warrants a medical diagnosis of depression, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Rather, his own treating physicians have diagnosed no such disorder.  

Absent a disability involving depression, a claim for service connection is invalid.  Brammer.  

With regard to the sleep apnea, records dated in 2011 reflect that he was diagnosed with mild obstructive sleep apnea/hypopnea following a sleep study.  According to the report, it was recommended that he use a CPAP machine to improve the quality of his sleep.  A February 2012 medical report contains the same recommendation.  The Veteran testified during his April 2014 that he has not yet acquired a CPAP machine and that he continues to have poor sleep quality.  The Board encourages him to follow the advice of his doctors, to improve his well-being.  

Again, the Veteran is not shown to possess the medical expertise to link his sleep apnea to service or to experiences during service.  His assertion that the food he ate in service so many years ago caused current disabilities involving depression and sleep apnea strains credulity and again, the record contains no medical support for such a theory.  As such, there is no competent evidence of record suggesting or showing a link between service and the Veteran's sleep apnea, which was initially identified nearly forty years after the Veteran's discharge from service.

Since there is no present disability involving depression, and no inservice incurrence of depression or sleep apnea, and no causal relationship or nexus involving sleep apnea, the claims must fail.  Brammer, Shedden.  The preponderance of the evidence is against the Veteran's claims and the appeal must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for depression is denied.  


REMAND

In this appeal, the Veteran seeks service connection for hepatitis on the basis that he believes he was exposed to the hepatitis virus via "jet injection" inoculations he received in service.  He provided sworn testimony that he has never engaged in any risky behaviors which might lead to infection with the hepatitis virus.

Specifically with respect to hepatitis C, in a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 13, June 29, 2004), VA noted that a rating decision (in an unrelated case) had been issued that was apparently based a statement incorrectly ascribed to a VA physician to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The fast letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

The fast letter indicates, in its Conclusion section that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting. It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

There was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

Review of the Veteran's service treatment records reflects that upon entrance into service, he had a vaccination scar on his upper left arm.  Thus, he had been vaccinated prior to service.  During service, he received additional inoculations against smallpox, typhoid, tetanus, polio, "BIV-FLU," and meningococcal Type C.  His immunization record does not indicate the method used to deliver the inoculation serums, however.  

Currently, although the recent medical evidence indicates a history of hepatitis, as noted above, there is no diagnostic information available for review.  Although the VA requested medical records from the Richland County Health Department, where the Veteran reports having been diagnosed with hepatitis, the department responded that they had no record of having treated the Veteran.  Given the timeframe at issue, since the Veteran reports having been tested in the 1980s, it is reasonable that such records may have been destroyed in the normal course of business.  

However, further information is needed as to which type of hepatitis, if any, the Veteran has.  Although the Veteran has not reported receiving any particular treatment for the hepatitis, to include the standard drug regime for hepatitis, he also does not report any current liver troubles.  Therefore, upon remand, additional evidentiary development is required before the VA can associate any current disability involving hepatitis with the Veteran's two years of active service.

The Board observes that the Veteran has not reported receiving any medical care between the time when he was tested by the County Health Department and the year 2000, when he reports that he began seeing his current family physician practice.  If he in fact was treated for any medical concerns, to include hepatitis, during this time period, he is encouraged to work with his representative to notify the VA, so that VA can assist him in obtaining these records for review by adjudicators.  Similarly, although he reported beginning his medical care with his current practice in 2000, the earliest records which were provided by that practice in response to the VA's open-ended inquiry are dated in 2009.  Thus, if he desires the VA to consider the complete records of care from this practice, he should again work with his representative and the VA to obtain any further records from his family care physicians.  In particular, all records reflecting diagnosis, treatment, and evaluation of hepatitis and liver functions over the years would be relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA examination to identify the Veteran's current status involving hepatitis, and to obtain an informed nexus opinion as to whether it is more, less, or equally likely that the Veteran acquired a hepatitis infection from an air gun injection in service.  The claims folder, including any additional historical medical records which may be identified by the Veteran, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful must be conducted in conjunction with the examination.  A complete rationale for the opinion(s) expressed must be fully explained.

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


